The petition filed on behalf of the said John C. Lindsay alleges in substance that he is illegally restrained and unlawfully imprisoned in the county jail of Cleveland county by Claud Pickard, sheriff of said county. That the cause of said restraint is that petitioner herein is charged with having killed J.Y. Schenck in Murray county. That petitioner was granted a change of venue from Murray county to Cleveland county; that said cause is now pending in the district court of Cleveland county. That petitioner prays that he be admitted to bail; that his bond be fixed in a reasonable amount. On the filing of the petition the writ issued. Respondent answered as commanded by the writ. Upon a hearing had, the writ was discharged and the petitioner remanded to the custody of the respondent.